Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 17, 32 and 36.
b.	Claims 17-36 are pending on the application.
                                                         Preliminary Amendment

2.	Acknowledgment is made of applicant’s Preliminary Amendment, filed 03/05/2021.  The changes and remarks disclosed therein were considered.
	Claims 1-16 has been cancelled.  Claims 17-36 are newly added.  Therefore, claims 17-36 are pending in the application.

Drawings
3.	The drawings were received on 03/05/2021.  These drawings are review and accepted by examiner.
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

5.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 03/05/2021.  The information disclosed therein was considered.
Specification
6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 32-35 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Campbell (US Pat 9.583.703).
	Regarding to independent claim 32, Campbell in Figures 1-6 are directly discloses a continuous ferroelectric thin film (variable resistance 400 device, Figure 4) comprising:
a metal chalcogenide (a metal chalcogenide SnSe 240 laer) having a thickness of < 20 nm, the metal selected from the periodic groups 13 or 14 (an active layer 230 in the metal from the periodic group 14 such as Germanium (Ge)) and the chalcogen (an active layer 230 metal-co-spultered) is: sulphur (S), selenide (Se), or tellurium (Te) (an active layer 230 metal-co-spultered contain Ge or Se), wherein the continuous thin film is a continuous monolayer film (for example, the variable resistive 400 includes a metal chalcogenide 240 layer disposed over the active layer metal-co-sputtered 230 over the buffer layer 422 and electrode 210, see at least in Figures 1-4, column 21 to column 8, lines 23 and the related disclosures).   
Regarding dependent claim 33, Campbell in Figures 1-6 are directly discloses a continuous ferroelectric thin film (variable resistance 400 device, Figure 4), wherein the metal (the metal-co-sputtered 230) is: indium (In), gallium (Ga), tin (Sn), germanium (Ge) or alloys thereof (the metal-co-sputtered 230 includes germanium (Ge)).  
Regarding dependent claim 34, Campbell in Figures 1-6 are directly discloses a continuous ferroelectric thin film (variable resistance 400 device, Figure 4), wherein the thickness of the thin film is < 10 nm (the variable resistance 400 contain the top electrode 260 and the bottom electrode 210 with thickness 50 to 150 and the thickness since as known in the art). 
Regarding dependent claim 35, Campbell in Figures 1-6 are directly discloses a continuous ferroelectric thin film (variable resistance 400 device, Figure 4), wherein the thin film comprises pure phase metal chalcogenide (metal chalcogenide 240).  
Allowable Subject Matter
8.	Claims 17-31 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “providing precursors and a substrate, wherein the precursors comprise a metal chalcogenide and a chalcogen, wherein the metal is selected from the periodic group 13 or 14 and the chalcogen is : Sulphur (s), selenide (se), or tellurium (Te) and thermally evaporating the precursors in a vacuum chamber to directly form the thin film on a surface of the substrate, wherein the vacuum chamber is at a pre-determined pressure and the substrate is at a temperature < 3500C wherein film has a thickness of < 20 nm” in a method of forming a continuous thin film comprising a metal chalcogenide directly on a surface of a substrate as claimed in the independent claim 17.  Claims 18-31 are also allowed because of their dependency on claim 17; or
Per claim 36: there is no teaching, suggestion, or motivation for combination in the prior art to “a continuous thin film comprising a metal chalcogenide, wherein the metal is selected from the periodic groups 13 or 14 and chalcogen is: sulphur (S), selenide (Se) or tellurium (Te), and wherein the thin film has a thickness of < 20 nm, and wherein the memory device has giant electroresistance ratio up to 3.9 x 106 and current density of > 10 A/cm” in an asymmetric ferroresistive memory device as claimed in the independent claim 36.
	  
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Quick et al (US. 8,741,688) discloses a method of forming a metal chalcogenide material.
	Ou et al (US> 2007/0238247) discloses a method of fabricating active layer thin film by metal chalcogenide precursor solution.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.